              Case 6:19-cv-01600-MC           Document 1   Filed 10/07/19    Page 1 of 23




     William H. Stockton, OSB #743163
     whs@brisbeeandstockton.com
     BRISBEE & STOCKTON LLC
     139 N.E. LINCOLN STREET
     P.O. BOX567
     HILLSBORO, OREGON 97123
     Phone: (503) 648-6677
     Fax: (503) 648-1091

     Attorney for Defendant




                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF OREGON
                                      EUGENE DIVISION




     DANIEL GREZIK
                                                                 DocketNo:   0:19-cv-1600
                                 Plaintiff,

                  v.                                             NOTICE OF REMOVAL

     TD BANK USA, N.A.,

                                Defendant.


     TO THE CLEIU( OF THE UNITED STATES DISTRICT COURT, DISTRICT OF
     OREGON, EUGENE DIVISION:

            PLEASE TAKE NOTICE that, pursuant to 28 USC §§ 1331, 1441, and 1446,
     Defendant TD BANK USA, N.A. ("TD Bank") hereby removes to this Court the case now
     pending in the Circuit Court of the State of Oregon, Marion County as Grezik v. TD Bank USA,
     NA., Case No. 19-SC-37726.
            As grounds for removal, TD Bank states as follows:


Page 1- NOTICE OF REMOVAL OF ACTION

                                                                                            BRISBEE & STOCKTON            L LC
                                                                                            AttorneysatLaw
                                                                                      139 N.E. LINCOLN STREET, P.O. Box 567
                                                                                           HILLSBORO, OREGON 97123
                                                                                          HLEPHON~ 1503) 648-6677
                                                                                                 FAX {503) 648-1091
                                                                                       law@brisbeeandstockton.com
                                                                                   ".lf\,l~tJ\~lf..,\   lf\"l~'Vlt'.
                     Case 6:19-cv-01600-MC       Document 1      Filed 10/07/19     Page 2 of 23




                1.      Plaintiff filed a complaint in this action now pending in the Circuit Court of the
      State of Oregon, Marion County as Grezik v. TD BANK USA, N.A., Case No. 19-SC-37726. A
      copy of the Complaint is attached hereto.
               2.       The Complaint was received by Defendant on September 24,2019.
               3.       The Complaint alleges that the Defendant violated the Federal Fair Debt Collection
      Practices Act, 15 U.S.C. §1692 et seq ("FDCPA"). Accordingly, this action may be removed
      pursuant to 28 U.S.C. § 1441(6) as this Court has federal question jurisdiction w1dcr 28 U.S.C.
      §1331.
               4.       Additionally, the Court has supplemental jurisdiction over any state law claims, to
      the extent such claims exist, pursuant to 28 U.S.C. § 1367.
               5. .     This Notice of Removal is timely filed under 28 USC §1446(6), which provides

      that a notice of removal must be filed within 30 days after a defendant receives, by service or

      otherwise, the initial pleading.

               6.       Pursuant to 28 USC §1331, 1441, and 1446, removal of the above-captioned state

      court action to this Court is appropriate.

               7.       Pursuant to 28 USC §1441(a), removal is made to this Court as the district and
      division embracing the place where the state action is pending.
               8.       TD Bank makes no admission of liability by this Notice and expressly reserves its
      right to raise all defenses and objections to Plaintiffs claims after the action is removed to the
      above Court, including, without limitation, any objections to the merits and sufficiency of the
      Plaintiffs pleadings and class claims, including, without limitation, the sufficiency of service of
      process.

               9.       TD Bank is providing to prose plaintiff written notice of the filing of this Notice
      of Removal. Furthermore, TD Bank is filing a copy of this Notice of Removal with the Clerk of
      the Circuit Court of Marion County, Oregon, where the action is currently pending.



Page 2 - NOTICE OF REMOVAL OF ACTION

                                                                                                    BRISBEE & STOCKTON L LC
                                                                                                    AttorneysotLaw
                                                                                              139 N.E. LINCOLN STREET, P.O. Box 567
                                                                                                   HILLSBORO, OREGON 97123
                                                                                                  TEL£PHONE(503) 648-6677
                                                                                                         FAX (503) 648-1091
                                                                                               law@brisbee a ndstockton.com
                                                                                            'lAAALo\A1L,.1    1'YH"l'1L
               Case 6:19-cv-01600-MC         Document 1   Filed 10/07/19   Page 3 of 23




            WHEREFORE, Defendant TD BANK USA, N.A. respectfully requests that this action be

      removed from the Circuit Court of the State of Oregon, Marion County to the United States

      District Court District of Oregon.

             DATED this 7th day of October, 2019.




                                           BRlSBEE & STOCKTON LLC


                                              By: Isl William H Stockton
                                               William H. Stockton, OSB #743163
                                               Attorneys for Defendant
                                               P. 0. Box 567
                                               Hillsboro, Oregon 97123
                                               whs@brisbeeandstockton.com
                                               (503) 648-6677




Page 3 - NOTICE OF REMOVAL OF ACTION

                                                                                             BRISBEE & STOCKTON L LC
                                                                                            AttorneysatLaw
                                                                                     139 N.E. LINCOLN STREET, P.O. Box 567
                                                                                           Hill.SBORO, OREGON 97123
                                                                                          TELEPHONE (503) 648-6677
                                                                                                 l'/>,X {503) 648-1091
                                                                                       law@brisbeeandstockton ,com
                                                                                  ')/\,1,ltJ\,l 1   t: .. 1 lf\"\A-,"IL
          Case 6:19-cv-01600-MC                 Document 1          Filed 10/07/19             Page 4 of 23


                             IN THE CIRCUIT COURT o HE S'fATE OF OREGON
                                FOR THE COUNTY OF/if?l6 tJ111
                                          Small Claims'Department



                                                                   Case No:
                                       Plaintiff
    (Inmate SID#, if applicable, _ _ _ _ ___J                              SMALL CLAIM AND
               v.                                                        NOTICE OF SMALL CLAIM
1 D 5i'IN k             LL:sA N,/>r.                                              Filing fee at ORS 46.570

                                                                   0 Subject to UTCR 5.180(3)
                                                Defendant          0 Subject to ORS 646A.670(1) and UTCR
                             •   Defendant is a public body        5.180(2)

 PLAINTIFF (      • Additional on attached page)          DEFENDANT (            • Additional on attached page)
])ANI EL            t,Rez.1 k'.                          T7) B!tN k. /J. ~/I N,A.
 Name                                                    Name (enter Registered Agent, if necessary, on next page)
  I-/Y33 /\[ov-Yks,cJ.(1,          0(    NE               7000     --rtt~ 6£T            P/'rf-c~vJ~ N.
 Street                                                  Street (do not use a P.O. Box)
  l<'...ec,·2i::: e.. ot.        97303                    Broolc.liin PA:ts-1<:::. MN                   Ss-445-L(Jol
 City/ State/ Z[p                                        City / State / ip
    17/ 275' 7'75S                          fllM-fo,v     I S~0 75 / 9000                                He-nn~ piw
 Phone                                          County   Phone                                               County   ·

    •     I need an interpreter:      D Spanish D Russian D other:--'-,~~~------
I, Plaintiff, claim that on or about (date)    B- Z?. -20/'o/ the above-named defendants owed me the sum
of (or property valued at) $ / 000 •'2!2           because _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                                                 A-K

- - ~ - - - - - - - - - - - - - - - - - - - ~ a n d this amount is still due.


I have paid (or will pay):                                                       I ODO. 9!Z
                                                                 Claim       $
                             5_._o_o__
        filing fees of $__c_s_
                                                                 +Fees       $     S'S: OD

        and service costs of$_ __,_§_'_ __                       +Costs $             9(
                                                                 TOTAL$ (0S'5.02-




Small Claim and Notice of Small Claim
Page 1 of3
               Case 6:19-cv-01600-MC                   Document 1            Filed 10/07/19          Page 5 of 23




                             DECLARATION OF GOOD FAITI-1 EFFORT
     I, Plaintiff, have made a good faith effort to collect this claim from the defendants before filing this claim
     with tbe court clerk.
                                   +kz COM \2 ""'e,'1 TT> -Xl'td) me proof e-f'
     (Describeyoure.fforts):L f\:sl<ReA
     ·flee Jvbf IJ.J/fS owe.cl, TIP-f A1Ji,A- ho:-v-e C!tf1Af fc>--,Pe+: wov /,c to PvDve. .
     -t1'-l de.kt          (,<)rt:5   QIJJAJ. · J:   t\,:i/'-<'d    ..-r4"" io       ~/dov--e       fu ck/2±:      5,µa,   -ti---~
     htuf NO         ~r,.fu<~ {}.!171v-              (Ke.,    'fur,$Qi,...a,,((1 .   7h          /{_,-6,u.J. fo Follow 1t-,.... lc,w ·

                   If this case is subject to ORS 646A.670(1) (see the box at the top of page 1)
            See the Oregon Judicial Department website for information about debt collection cases:
                                      www.conrts.oregon.gov/ debtcollection

     D  I have complied with ORS 646A.670(1) and UTCR 5.180. A completed Consumer Debt Collection
     Disclosure Statement is attached and incorporated into this pleading as required by UTCR 5.180(2)(iii).

     I hereby declare that the above statements are true to the best of my knowledge
     and belief. I understand they are made for use in court and I am subject to penalty
     for perjury.



     Date                                                      Plaintiff Signature

                                                                   O~re,;/      Gvc~,(i,<.
                                                               Plaintiff Name (print)



       DEFENDANT'S REGISTERED AGENT:


      Name


      Street (do not use a P.O. Box)


      City / State / Zip

      Phone                                                  County




     Small Claim and Notice of Small Claim
     Page 2 of3


-----------------------------                                                        ..... ·-·
        Case 6:19-cv-01600-MC           Document 1    Filed 10/07/19     Page 6 of 23




                              NOTICE TO DEFENDANT:
                           READ THESE PAPERS CAREFULLY!


Within 14 DAYS* after receiving this notice you MUST do ONE of the following things
in writing:
    •   Pay the claim plus filing fees and service expenses paid by plaintiff (send
        payment directly to the plaintiff, not to the court) OR
    •   Demand a hearing and pay the fee required (below) OR
    •   Demand a jury trial and pay the foe required (below). This option is available
        only if amount claimed is more than $750.


If you fail to do one of the above within 14 DAYS·* after you get this notice, the plaintiff
may ask the court to enter a judgment against you. The judgment will be for the amount
of the claim, plus filing fees and service costs paid by the plaintiff, plus a prevailing party
fee. If you are not able to respond in time because you are in active military service of
the United States, talk to a legal advisor about the Servicemembers Civil Relief Act.

COURT NAME/ ADDRESS/ PHONE#
> fl1 Aft!O/J Colt-,,,.+j er ·a:;...; t- UJW f-
> IW !/79 k Sr :»r~ ot- C'/7 Jo I
>
 5/J.3 S8f        S/05'

Defendant's Filing Fees (must be filled in by the PLAINTIFF):

(1) To demand a hearing if the amount claimed is $2,500 or less                 $   s;;-
(2) To demand a hearing if the amount claimed is more than $2,500               $ c:;1
(3) To demand a jury trial (only if amount claimed is over $750)                $ I ft'S


You can fill out and file your Response online at www.courts.oregon.gov/iforms. If you
have questions about filing procedures, go to www.courts.oregon.gov. Or you may
contact the court clerk. The clerk cannot give you legal advice about the claim.


*NOTE: If the plaintiff is an inmate (ORS 30.642) AND the defendant is a government
agency or other public body (ORS 30.260), the defendant must respond within 30 days
                                after receiving this Notice.



Small Claim and Notice of Small Claim
Page 3 of3
                              Case 6:19-cv-01600-MC                  Document 1              Filed 10/07/19            Page 7 of 23

9/1712019                                    15 U.S. Code§ 1692g - Validation of debts I U.S, Code! US Law I LIi / Legal Information Institute




        15 U.S. Code § 1692g. Validation of debts

               U.S. Code                Notes
          ;ll!,lw<.aaW    •   -




                         (a)      NOTICE OF DEBT; CONTENTS  Within five days after the initial
                         communication with a consumer in connection with the collection of any
                         debt, a debt collector shall, unless the following information is contained in
                         the initial communication or the consumer has paid the... debt, send the
                         consumer a written notice containing-

                              (1) the amount of the de_bt;

                              (2) the name of the creditor to whom the debt is owed;

                              (3) a statement that unless the consumer, within thirty days after
                              receipt of the notice, disputes the validity of the__ debt, or any portion
                              thereof, the debt will be assumed to be valid by the debt collector;

                               ( 4) a sta.tement that if tbe••£P,R~\:!E!1,~fhb'tifres the debt collector in
                              writing within the thirty~day period thatfhe _debt, or any portion
                              thereof, is disputed, the debt collector will obtain verification of the
                              .9..~. t:>.tor a. C::.QP.Y...of a judgment against the consumer and a ...C:.Q.P..Y._Of such
                              verification or judgment will be mailed to the consumer by the d_ebt
                              collector; and

                              (5) a statement that, upon the consumer's written request within the
                              thirty-day period, the debt collector will provide the consumer with the
                              name and address of the original creditor,_ if different from the current
                              creditor.

                         (b) DISPUTED DEBTS
                         If the consumer notifies.the debt collector in writing within the thirty-day
                         period described in subsection (a) that the ..d.ebt, or any portion thereof, is
                         disputed, or that the consumer requests the name and address of the
                         original creditor, the debt collector shall cease collection of the ...¢.. ~.!?.t. or any
https ://www. law. corne!l .edu/uscode/te xt/1 5/ 16 92g                                                                                         114
                     Case 6:19-cv-01600-MC                      Document 1             Filed 10/07/19             Page 8 of 23

9117/2019                             15 U.S. C6de § 1692g ~Validation of debts I U.S. Code I US Law I Lil/ Legal Information Institute

                disputed portion thereof, until the debt collector obtains verification of the
                .d...e..l:l_t,or a....\??J?.Y . of a judgment, or the name and address of the original
                 creditor, and a__ <::_gpy_ of such verification or judgment, or name and address
                 of the original ___ <::reditor, is mailed to the consumer by the .debt collector.
                 Collection activities and communications that do not otherwise violate this
                 subchapter may continue during the 30-day period referred to in
                 subsection (a) unless the_,consumer has notified the debt collector in
                writing that the .. d.e..9.~,. or any portion of the___ c:/e..1:JJ,. is disputed or that the
                consumer requests the name and address of the original creditor. Any
                collection activities and communication during the 30-day period may not
                overshadow or be inconsistent with the disclosure of the consumer's right
                to dispute the debt or request the name and address of the original
                creditor.

                (C) ADMJ:SSION OF LIABILITY
                The failure of a consumer to dispute the validity of a....d.. e..1:i.tunder this
                section may not be construed by any court as an admission of liability by
                the consumer.

                (d)     LEGAL PLEADINGS
                A communication in the form of a formal pleading in a civil action shall not
                be treated as an initial communication for purposes of subsection (a).

                (e) NOTICE PROVISIONS
                The sending or delivery of any form or notice which does not relate to the
                collection of a debt and is expressly required by title 26, title V of Gramm-
                Leach-Bliley Act [15 U.S.C. 6801 et seq.], or any provision of Federal or
                State law relating to notice of data securitybreach or privacy, or any
                regulation prescribed under any such provision of law, shall not be treated
                as an initial communication in connection with debt collection for purposes
                of this section.

            (Pub. L. 90-321, title VIII,§..?..9.~, as added ,Pub. L. 95-109, Sept. 20, 1977,
            91 Stat. 879; amended Pub, L. 109-351, title VIII, §J:l_Q~, Oct. 13, 2006, .t?. Q.
            Stat. 2006.)




https://www.law.cornell.edu/uscode/text/15/1692g                                                                                          214
                     Case 6:19-cv-01600-MC                    Document 1            Filed 10/07/19           Page 9 of 23

9/1712019                             § 3•501. PRESENTMENT. I Uniform Commercial Code I US Law I LI!/ Legal Information Institute




      § 3-501. PRESENTMENT.
            (a) "Presentment" means a demand made by or on behalf of a person entitled to enforce an
            instrument (1) to pay the instrument made to the drawee or a party obliged to pay the
            instrument or, in the case of a n.9.!~. or accepted .9.(~.f.! payable at a bank, to the bank, or (ii) to
            accept a draft made to the drawee.

            (b) The following rules are subject to Article 4, agreement of the parties, and clearing-house
            rules and the like:

              (1) Presentment may be made at the place of payment of the instrument and
              must be made at the place of payment if the instrument is payable at a bank
              in the United States; may be made by any commercially reasonable means,
              including an oral, written, or electronic communication; is effective when the
              demand for payment or acceptance is received by the person to whom
              presentment is made; and is effective if made to any one of two or more
              makers, acceptors, drawees, or other payors.

              (2) Upon demand of the person to whom ,presentment is made, the person
              making presentment mu.st (i) exhibit the)n.~.trumeJJ.t, (ii) give reasonable
              identification and, if presentment is made on behalf of another person,
              reasonable evidence of authority to do so, and (iii) sign a receipt on the
              instrument for any payment made or surrender the instrument if full
              payment is made.
              (3) Without dishonoring the instrument, the party to whom presentment is
              made may (i) return the instrument for lack of a necessary indorsement, or
              (ii) refuse payment or acceptance. for failure of the presentment to comply
              with the terms of the instrument, an agreement of the parties, or other
              applicable law or rule.

              (4)The party to whom presentment is rriade may treat presentment as
              occurring on the next business day alter the day of presentment if the party
              to whom presentment is made has established a cut-off hour not earlier than
              2 p.m. for the receipt and processing of instruments presented for payment
              or acceptance and presentment is made alter the cut-off hour.

       < PART 5. DISHONOR _lJ_p _§ 3-502. DISHONOR. >



https://www.law.cornetl.edu/ucc/3/3·501                                                                                             1/3
                          Case 6:19-cv-01600-MC                     Document 1            Filed 10/07/19           Page 10 of 23

9/17/2019                              § 3~104. NEGOTIABLE INSTRUMENT. I Uniform Commercial Code I US Law j LIi / Legal Information Institute




       § 3-104. NEGOTIABLE INSTRUMENT.
            (a) Except as provided in subsections (c) and (d), "negotiable instrument" means an
            unconditional promise or order to pay a fixed amount of money, with or without interest or
            other charges described in the promise or order, if it:

                (1) is payable to bearer or to order at the time it is issued or first comes into
                possession of a holder;

                (2) is payable on demand or at a definite time; and
                (3) does not state any other undertaking or instruction by the person
                promising or ordering payment to do any act in addition to the payment of
                money, but the promise or order may contain (i) an undertaking or power to
                give, maintain, or protect collateral to secure payment, (ii) an authorization
                or power to the holder to confess judgment or realize on or dispose of
                collateral, or (iii) a waiver of the benefit of any law intended for the
                advantage or protection of an obligor.
             (b) "Instrument" means a negotiable instrument.

             (c) An order that meets all of the requirements of subsection (a), except paragraph (1), and
             otherwise falls within the definition of "check" in subsection (f) is a _n,_",.9otiable instrument and
             a check.

             (d) A promise or .Q.~Q."..~ other than a s:\:l."..~~- is not an instrument if, at the time it is l~.§.'!."..c:i. or
             first comes into possession of a holder, It co.ntains a conspicuous statement, however
             expressed, to the effect that the promise or order is not negotiable or is not an instrument
             governed by this Article.

             (e) An instrument is a "note" if it is a promise and is a "draft" if it is an order. If an
             instrument falls within the definition of both "note" and "draft," a person entitled to enforce the
             instrument may treat it as either.

             (f) "Check" means (i) a g,r.;:i,1'1:., other than a ,documentary draft, payable on demand and drawn
             on a bank or (Ii) a cashier's check or teller's check. An instrument may be a check even though
             it is described on its face by another term, such as "money order."

             (g) "Cashier's check" means a draft with respect to which the drawer and drawee are the
             same bank or branches of the same bank.

             (h) "Teller's check" means a draft drawn by a bank (i) on another bank, or (ii) payable at or
             through a bank.




https ://www. law. corn el I. ed u/u cc/3/3~ 104                                                                                                1/3
                      Case 6:19-cv-01600-MC                    Document 1            Filed 10/07/19           Page 11 of 23

9/17/2019                         § 3-104. NEGOTIABLE INSTRUMENT. [ Uniform Commercial Code I US Law I LIi / Legal Information Institute

            (i) "Traveler's check" means an instrument that (i) is payable on demand, (ii) is drawn on or
            payable at or through a bank, (iii) is designated by the term "traveler's check" or by a
            substantially similar term, and (iv) requires, as a condition to payment, a countersignature by
            a person whose specimen signature appears on the instrument.

            (j) "Certificate of deposit" means an instrument containing an acknowledgment by a bank
            that a sum of money has been received by the bank and a promise by the bank to repay the
            sum of money. A certificate of deposit is a note of the bank.

      _<§ 3-103. DEFINITIONS ..l!P. § 3-105. ISSUE OF INSTRUMENT. >




            !!! Uniform Commercial Code
            Toolbox
               • About Uniform Laws
               • State Uniform Commercial Codes


                            218               95




 https://www.law.cornell.edu/ucc/3/3~ 104                                                                                                  2/3
     Case 6:19-cv-01600-MC                                                   Document 1                    Filed 10/07/19                      Page 12 of 23




                    0
                    "'
                    r9
                    •
                    U1         L___::'.St;.LI_'L.'.'.i:-2...c~Iq--'.L-CcL~---'
                    rn
                    •          $                                                 •,           .
                     Jl        E:<fra. Sl?r\/lces & Fees. (ol!~ak bo,v, add liJe ~s u/Jp/o;,rlalo/
                                   0 r~1turn Receipt (hatdcopy)              $            ·
                                                                                                              P• s\mark
                     0             O R~l~r11 RQcaip! {nleclronto)            $-~-
                     0             0   cortiflod Moll Raslrlot~d Pa liver/   $ --~·_ _ __                         Hore
                     0             QA,l\l\lSlgnnhlrnRo• 11•red            $   ,  .•
                     0             QAdull s1on11t11re Restricted Dellvor1 $ _ _ _ _ _ ._
                     •         Por.tolge
                     U1
                     ::r
                     r9

                     ~ 1aa, w 'T[)_ _@r;n k, __ /(J_~                                  _1-PY:.~              CAY?.. _____ _
                        CJ         Slreat a.nrFApl. No., or pQ Box No.
                        ['--                                 ·--.. ----··---- ------------------------ .s•---------------------··--
                                "Cify;sta/e, ZIP+4·~

                                ~~aw-~.,,@'' r:. '                                                               "'' ~   '




 •  Complete items 11 2, and 3.
 II Print your n1.;me arid address Q_n trWr~ver_Se:                                                                                             ·•      Agent
    so that we can return the _c-arct.tO: YO.G,. -~ .                                                                                               D Addressee
                                                                                                                                           C. Date of De!Nery
 •   Attach this card to the back of the mailpiece,
     or on the front lf space permits,
                                                                                              D, ls delivery address d\fferentfrom ltem 1?          D   Yes
                                                                                                 lf YES, enter de!lvery address below:              •   No




                                                                                         3. Service Typ_e                            •  Priority Mali Express®
                                                                                         0 Adult Signature                            D Registered. MalJTM
     II lllllll 111111111111111 I II IIII 111111111111111                                D Adult Signature Restricted Delivery
                                                                                         0 Certlf!ed Mail®
                                                                                                                                      D Registered Mall Restricted
                                                                                                                                         Del!very
       9590 9402 3715 7335 0672 14                                                       D Certified Mail Rostrtcted Dellveiy        •   Return Aacelptfor
                                                                                                                                         Merchandise
---c---cccc-,--cc-------,--,c-~~--~-~~-----j                                             • Go!leat on Delivery                       •
 2, Artlcfe Number (Transfer from service label)                                         • Collect on Dell...-eiy Restricted Dell...-ery
                                                                                         " •--·-~--• Malf
                                                                                                                                         Signature Confirmat!onnl
                                                                                                                                         D Signatura Confirmation
                                                                                                                                           Restricted Delivery·
       7017 1450 0000 6035 0180                                                                      MallRe,t/lcte<lDell,e~
                                                                                                     00)

 PS Form    3811, July 2015 PSN 7530-02-000-9063                                                                                   Domestlo·Return Receipt
                   Case 6:19-cv-01600-MC                    Document 1             Filed 10/07/19       Page 13 of 23




                                                    Validation Letter

FPOM: DANIEL GREZIK
            4438 NORTHSIDE DRIVE NE
            KEIZER, OREGON 97303


TO:         TD BANK/TARGET CREDIT CARD
            PO BOX 1470
            MINNEAPOLIS.MN 55440


DATE:     JULY 16TH 2019


VI A: Certified Mai I # _7_0_17--'1_4-=--50_0_0-'-oo-=--s:...:o--=-3-=--50-=--1--=-s-=--0---------'--

Re: TARGET RED CREDIT CARD                                        Account ENDING IN 5419

Provide licensing, documents proving registration at Secretary of State and permitting
information that proves you are legally allowed to collect on, issue and/or originate
promissory notes of the In God We Trust/USA Inc., colloquially known as "dollars" from
current trustee(s) of the trust you claim you represent as an agent or principle/trustee.

If you are unable to validate this debt, you agree _D_A_N_IE_L_G_R_E_ZI_K_ _ _ _ _ _ _ is a victim
of identity fraud.

You are hereby in receipt of notice under the authority of the Fair Debt Collections
Practices Act- FDCPA- regarding your above referenced file number that part, or all, of
the alleged debt is DISPUTED and hereby demand validation and verification, in writing
to include but not be limited to these items:

1. An authentic contract signed, by both parties, arl'd'other supporting documentation
   that gave rise to the alleged obligation you are claiming owed. Please be advised. A
   COPY of the said Note nor an Affidavit of Loss or any other forms will not be
   acceptable and is proof, agreement to and evidence of "domestic terrorism". Please
   send information on where this original contract is and when it can be viewed.

2.    An authentic invoice for goods and/or services you provided.

3. You will prove that you are the originator and lender of the funds, if in fact you claim to
be, and that the In God We Trust/USA Inc. nor any other entity besides your organization
originated these funds.

4. Production of the account and general ledger statement showing the full accounting
of the alleged obligation you are attempting to collect from me, signed and sworn by the
person responsible for maintaining these records and having first-hand knowledge as to
             Case 6:19-cv-01600-MC       Document 1     Filed 10/07/19   Page 14 of 23




 their accuracy and authenticity, and able to testify under oath to that effect.

 5. Under the Truth in Lending Act pursuant to 15 USC§§ 160H667j (full disclosure), I have
 a right to know who the true party of interest in this transaction is.

 6. · Please also stipulate for the record whether or not the alleged loan has been
 securitized, and if so, the name and all other information of the financial instrument the
 alleged loan is bundled with,

 7. Under US Code TITLE 15 > CHAPTER 41 > SU BCHAPTER V > § 1692g part b), this debt
 is now officially in dispute. By law, all collection activities must cease until this matter is
 resolved. You are hereby given notice. Blatant disregard for this law is subject to fines by
 the FTC and is a criminal offense known as "domestic terrorism" among other criminal
 acts you are engaged in.

 8. Litigation is very expensive for you and should be avoided. This is my good faith
 attempt to resolve this matter before I am forced to litigate and record Notice of Lien
 against your company and its assets starting with its corporate headquarters, criminal
 and civil complaints, etc. etc. I am willing to resolve this matter privately and civilly as to
 avoid burdening our courts and county recorders with this matter. Please notify me of
 your settlement offer in writing.

  9. Further contact to collect on this debt after receipt of this notice without providing
  procedurally proper validation of the alleged debt constitutes a scheme of fraud by .
· advancing a writing that you know or should know is false, with the intention that the
  courts and/or others rely on the written communication to impair or damage my personal
  credit rating, my reputation, my standing in the community as well as intentionally
  inflicting financial and emotional harm upon me which are all acts of "domestic
  terrorism". I take this notice, and my rights, very seriously and expect you to do the same.

 In the event that this debt is not validated by you as required by the Fair Debt Collections
 Practices Act, you have a legal responsibility to terminate the claim and correct any
negative credit reporting which may have been made in connection with this alleged
debt. You may want to obtain a legal opinion on this, but I believe that would constitute a
scheme of fraud if this debt were to be resold; assuming that you have not in fact already
sold the note it is trying to collect on which would prove they had already been paid
on the note they are trying to collect on, yet another scheme of fraud the employees,
owners and auditors would all be personally and professionally liable for individually and
collectively as collusion for the reason of "domestic terrorism" would be easily evident.
I also will not respond to any future correspondence which is not signed or does not
indicate who at your firm has sent the correspondence. Failure to provide these items
shall mean your admission that you have no legal claim and that your claim is proof of
"domestic terrorism".

BY: _ _ _ _ _ _ _ _ _ _ __                            Date:   JULY 16TH 2019
                   Case 6:19-cv-01600-MC                    Document 1            Filed 10/07/19     Page 15 of 23




                                                   Settlement Offer

FROM: DANIEL GREZIK
            4438 NORTHSIDE DRIVE NE
            KEIZER, OREGON 97303


TO:         TD BANK/TARGET CREDIT CARD
            PO BOX 1470
            MINNEAPOLIS,MN 55440


DATE:     JULY 16TH 2019


VI A: Certified Mai I # ---7_01_7---1__
                                     45'-'o---oo_o_o-'--60'-'3---5-'--01----'8---0_ _ _ _ _ _ _ __


Re: TARGET RED CREDIT CARD                                       Account ENDING IN 5419

If you cannot demonstrate validation of this debt within 30 days for the person's credit
report noted in the included VALIDATION LETTER; the l'!OTICE AND DEMAND FOR
PAYMENT, included, is due. In addition, no presentment of proof of license, contractual
agreement and/or permit to regulate, issue or collect on the promissory notes of the In
God WeTrust/USA Inc. has been demonstrated. This settlement offer gives two settlement
options.

1. If an original letter is received within 30 calendar days of this letter's postmark, stating·
    to the credit reporting bureaus that full satisfaction of this debt has been met and
    that the item(s) will be corrected on all credit reports and public records where is its
    recorded, no further action is required on your part and the fee due on the NOTICE
    AND DEMAND FOR PAYMENT is waived.

2. You accept any and all legal actions will move forward to recoup the fine due on the
   NOTICE AND DEMAND FOR PAYMENT included based on the NOTICE OF CONTRACT
   CHANGE included and your lack of proof of alleged debt as required and described in
   the included VALIDATION LETTER included for the inquiries.



BY: _ _ _ _~ - - - - - ~ -
                                                                                Date:JLJLY 16TH 2019
             Case 6:19-cv-01600-MC         Document 1      Filed 10/07/19   Page 16 of 23




                       Notice and Demand for Payment

FROM: DANIEL GREZIK
         4438 NORTHSIDE DRIVE NE
         KEIZER, OREGON 97303


TO:      TD BANK USNTARGET CREDIT CARD
         PO BOX 1470
        MINNEAPOLIS,MN 55440


DATE: JULY 16TH 2019

VIA: Certified Mail# _7_01_7_14_5_oo_o_oo_6_03_5_0_1a_o_ _ _ _ _ _ __

Re: TARGET RED CREDIT CARD                     Account ENDING IN 5419

Since no validation of debt occurred for the alleged debt, you have harmed and injured
the person named in the VALIDATION LETTER to the value of the debt that is invalidated,
$ 3111.00          at 23.24% interest, and this notice is to recoup the debt you now owe
and the $1,000.00 fine value for the FDCPA violation.

That makes the total due upon receipt of$ 3111 +1000      A notice of lien will be
recorded against any an all assets both personal and business to recoup this amount
due up    receipt. Pie  remit payment immediately.


                                                         Date:   JULY 16TH 2019
                               Case 6:19-cv-01600-MC                       Document 1       Filed 10/07/19   Page 17 of 23




                               Ju rat Certificate
     State of ·            ·   \J fR ~ti[\
     Countyof             ~ Qi\ t)Y)~    <              '




     .                                       ..                           ..       ·/ 1/)_w
     Subscribed and sw9rn to (or affirmed) before rne on t h i s _ - : : - + · ~ ~ , , , ~ ~ - - - - - - - - - - - - - ~

     day of         0( L~ .·. ,20tl                                                           'K-~·----~~-
                                                       byJ:noit.LC_A__,_b~-·J,._;ye"'--la.L.>.j




                                Plar:e Seal Here



                         OFFICIAL STAMP     .
                     CASSANDRA LYNN OLSON
                     NQTARY PUBLIC ; OREGON
                    . COMMISSION NO. 956647        .
         MY COMMIS$IO~ EXPIRES NOVEMBER 13, 2020 '




 Description of Attached Document

?p~orTitleofDocumentf)D-tic.e.,. ( ) ~                                         ue rrurd ti)Y- .~ ~ ·                         '' .·
 Document Date·
.I
                                   ~Jv~
                                                   .
                                                       \\p    oo
                                                              .I ·. \q.        Number of Pages
                                                                               I       \
                                                                                                       ·.      ·   IL) -eo.'0\C 1.
                                                                                                                      ,C\..,9~ \4'.(
                                                                                                                                    ,
 Slgner(s) Other Th;,n Nained Above                         (\        •
 I                   ·.        .                            J'i'{Y'



 DSG30111{R,rv 00-2-15)
                   Case 6:19-cv-01600-MC                   Document 1             Filed 10/07/19            Page 18 of 23


                                                                                                       8. V\ '\o'i -r
                                         Notice of Contact Change


 FROM: DANIEL GREZIK
             4438 NORTHSIDE DRIVE NE
             KEIZER, OREGON 97303


 TO:         TD BANK/TARGET CREDIT CARD
             PO BOX 1470
             MINNEAPOLIS.MN 55440


 DATE: JULY 16TH 2019

 VI A: Certified Mai I # '-'70,,_,1"-7-'-14cc5:.:c:OocOoccoc:o6"'0"'3:c:.:50,,_,1.:c80"-------------

· Re: TARGET RED CREDIT CARD                                      Account ENDING 1.N 5419

 Since there is a contract alleged but you have not produced proof of a creditor/debtor as
 alleged between the parties, see included VALIDATION LETTER; this is notice of contract
 change. The contract will change to be a complete termination of that contract with final
 terms to that alleged contract for performance to be that there is no longer any contract
 between the parties and need perform no further items in performance of alleged
 contract,

 If this notice remains unrebutted within 30 days of receipt it becomes accepted.

 Final peJfo[~ance of ~lleged contract requires TD BANK/TARGET CREDIT CARR, pay in full
 NOTICE AND DEMAND FOR PAYMENT included or write all credit reporting bureaus and
 DANIEL GREZIK          a letter within 30 days stating this debt is satisfied and will never
 be collected on again.


 BY: _ _ _ _ _ _ _ _ _ _ __                                                    Date:JLJLY 16TH 2019
    Case 6:19-cv-01600-MC                                  Document 1                         Filed 10/07/19                  Page 19 of 23




                      I I                                   .~,\     I,,,            I   "   (ffl.1:~i'/?,~~

                    ----------- bl h5 --·-··-------·-·-···-----------·-·-···-·--· ---- -~ftdJZ '.fllB!6_'!~lQ.




   Complete items 1, 21 and 3,
 • Print your name and address on the reverse                                                                                  D Agent
   so that we oan return the card to you. ·                                                                                    D Addressee
 • Attach this card to the baak of the mailpiece,                                                                       C. Date of Delivery
   or on the front if space permits.
 1, Mcl0Addressedt7:__,_,            er      ["/5'./5'!
                                                     1 {/r?
                                                                                                                              •
                                                                            D. ls delivery address different from item i.? · 'Yes
1D 13ft/V /l / 1trf-G):., I                     ~                              lf YES, enter delivery address below:        D No


 Po box /Lf1D,                                  55L/'-ID
(h /t,IN'tf-h pOt.- I 5,            NI rJ

                                                                       3. Service Type                             •  Priority Mall Express®
                                                                       D    Adult Signature                        •  Registered Mail™
    II lllilll llll Ill III 111111111111111111111111111                D
                                                                       D
                                                                            Adult Slgnature Restricted Delivery
                                                                            Certified Mal!®
                                                                                                                   •  Registered Mall Restricted
                                                                                                                      Delivery
      9590 9402 3715 7335 0672 69                                                                                  •
-------~------------1
2, Article Number (Transfer from service label)
                                                                       D
                                                                       ••
                                                                            Cartllled Mall Restricted Del\very
                                                                            Ccllecton Dellver;
                                                                            Collect on Deliver; Restricted Delivery
                                                                                     ,1ail                         •
                                                                                                                    D
                                                                                                                      R6turn Recelp! for
                                                                                                                      Merchandise
                                                                                                                      Signature·conltrmatlcn1 M
                                                                                                                      Signature Confirmation
       7017 1450 0000 6035 0234                                                      ,,11ReotrtotedDe\ive~            Restr\ctod Delivery
                                                                                    "l
PS Form 3811, July 2015 PSN 7530-02·000·9053                                                                      Oomastlo Return Receipt
               Case 6:19-cv-01600-MC         Document 1       Filed 10/07/19     Page 20 of 23


                                                                         £')(. "'-;'oi t
                             Removal of Errant Account
FROM: DANIEL GREZIK
         4438 NORTHSIDE DRIVE NE
         KEIZER.OREGON 97303


TO:      TD BANK/TARGET CREDIT CARD
         PO BOX 1470
         MINNEAPOLIS,MN 55440


DATE: 07/20/2019

VIA: Certified Mail #_7_01_7_1_45_o_o_o_oo_6_0_35_0_2_34_ _ _ _ _ _ _ _ _~

Re: TARGET RED CREDIT CARD                      Account ENDING IN 5419

This invalidated account is errant and your company must send a notice saying the
account is satisfied immediately or sanctions will begin for your attempts to collect
this account illegally. Please send information as to when this zero balance account
will be removed from the credit reports.

This is a final statement of your account. Please pay in full the amount due within
30 days or less to stop further collections that you agreed to in the last mailing you
were sent. Since this is an illegally collected debt you have harmed and injured me
personally the exact amount of this illegally collected debt and so now your company
owes this amount in full to me personally.

Your prompt payment is appreciated. Please remit payment in full as shown on the
enclosed Notice of Lien immediately or send the letter saying the account has been
satisfied in full and no further payments are required for this illegally collected debt.


BY: _ _ _ _ _ _ _ _ _ _ _                ~
                                                           Date:   07/20/2019
           Case 6:19-cv-01600-MC      Document 1    Filed 10/07/19         Page 21 of 23




                                     Notice of Lien
FROM: DANIEL GREZIK
        4438 N0RTHSIDE DRIVE NE
        KEIZER,OREGON 97303


TO:     TD BANK!TARGET CREDIT CARD
        PO BOX 1470
        MINNEAPOLIS,MN 55440 ..


DATE: 07/20/2019

VIA: Certified Mail# 70171450oooo60350234
                      ----------------
Notice of Lien is due in the amount of$ 4111.00            with an interest rate
of 23.24%. Pay within 30 days for no interest to accrue, additional fees or further
collection actions to follow. Please remit payment immediately.



BY: - - - - - - - - - - - - - -                    Date:07/?0/2019
                                                     .   '   ..•..,,.q:-
                                 Case 6:19-cv-01600-MC     Document 1         Filed 10/07/19   Page 22 of 23

D/\"Nl CL         blZ-EZ-l lL
                                                                                                               21,,,,.,,., ,,,·,,; ''
Y43'a ,tvo'l'l\<..s-1d.o- W m:
!~-z.cg, l O¥t. '773o'3,
                                       ~ 1021
                                                1111m
                                                   55445
                                                              U.S. POSTAGE PAID
                                                              FCM LG ENV
                                                              KEIZER, OR
                                                              97303
                                                              X~1lN,t9
                                                                $7.75
                                                                         ·




                                                              R2304H108533-11
                                                                                                         II             1111111
                                                                                                       7019 0140 DODO 1382 6851




                                                                                                                                        RGsreceNed

                                                                                                                                         SEP 1 O10\9




                                                                         1D        t51rt-Jll   IJ.'71\        N,f¾-.

                                                                             70DO 1AIZ6-t1            'PA-~~Wh-\ IIJ.

                                                                         13 ;roo~l'f\.\   j?M,k   I
                                                                                                       f\1N     Ss'Lflf ~- 43ol
             Case 6:19-cv-01600-MC       Document 1      Filed 10/07/19   Page 23 of 23




                                    CERTIFICATE OF SERVICE
           I hereby certify that I served the foregoing NOTICE OF REMOVAL OF ACTION
     on the following party(ies):

           Daniel Grezik
           4438 Northside Drive N. E.
           Keizer, Oregon 97303
                   Pro Se
     by mailing a true and correct copy thereof to said party(ies) on the date stated below.

           DATED this 7th day of October, 2019.


                                                  Is/ William H. Stockton
                                              William H. Stockton, OSB #743163
                                              whs@brisbeeandstockton.com
                                              Attorneys for Defendant




Page 4- NOTICE OF REMOVAL OF ACTION

                                                                                           BR!SBEE & STOCKTON           L Le
                                                                                           AttorneysatLaw
                                                                                     139 N.E. LINCOLN STREET, P.O, Box567
                                                                                          H1Ll500RO, OREGON 97123
                                                                                         Hl.f:PH0Nf: (503) 648-6677
                                                                                                  FAX (503) 648-1091
                                                                                      law@brisbeeandstockton.com
                                                                                   'J/\,lALfl,llL,!   1{)'lA"!'l£
